DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 3/2/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
-Claim 1, line 5 recites “slideable” but this would be better recited as “slidable”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6, 9 and 18 of U.S. Patent No. 10,730,713 in view of Hu (US PGPUB 2011/0248066).
 Regarding Claim 1 of the instant application, Claims 6 and 18 of USP 10,730,173 recite essentially all features of the claimed invention of Claim 1 of the instant application. However, Claims 6 and 18 of USP 10,730,173 do not explicitly recite the outer housing comprising the fiber reinforced polymer material defining a channel extending through the handle portion and into the head portion, the channel configured to receive the staple holder.
Channels defined within the outer housings of hammer tackers for receiving a staple holder are well known in the art and this feature does not patentably distinguish the claimed invention of Claim 1 over the claimed inventions of Claims 6 and 18 of USP 10,730,173. Attention can be brought to the teachings of Hu which also includes a hammer tacker (Figure 1) which includes an outer housing (shell 10) including a handle (11) and head (12) wherein the housing defines a channel (i.e. “inner chamber”; Para. 
As mentioned, the use of channel structures to accommodate a stapler holders is known in the art including hammer tackers as exemplified by Hu. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a channel structure as taught by Hu into the claimed inventions of  Claims 6 and 18 of USP 10,730,173 in order to properly accommodate and guide the staple holders within the hammer tacker. 
Regarding Claims 2-9, these claims do not comprise features that are patentably distinguishable over the claimed inventions of Claims 6 and 18 of USP 10,730,173. See the 103 rejections below for reference.
	Regarding Claims 10-11 of the instant Application, see Claim 9 of USP 10,730,173 which renders the claims 10-11 of the instant application unpatentable. Regarding Claim 12, although the claims of USP 10,730,173 do not mention carbon fiber reinforced polymer material being nylon, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 6 recites “the outer housing comprising the fiber reinforced polymer material defining a channel”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to claim that the channel is defined by the fiber reinforced material or if the claim is attempting to merely claim that the housing comprises the channel. 
Regarding Claim 3, lines 2-3 recites “the channel comprises interior surfaces that bound and directly exposed to staples”. This limitation renders the claim indefinite as it is unclear as to what “that bound” is attempting to encompass. It is unclear as to whether the Applicant is attempting to claim that the interior surfaces are bound or if the interior surfaces bound another structure. Given the former, it is unclear as to what the interior surfaces are bounded by. Therefore, given the lack of clarity of such language, this limitation renders the claim indefinite. 
Regarding Claim 8, lines 1-2 recite “the channel is defined by a generally inverted u-shaped channel surface”. This limitation renders the claim indefinite as it is unclear as to 
Regarding Claim 11, the claim recites “the carbon reinforced polymer material comprises between approximately 10% and approximately 40% by volume of carbon fiber”. This limitation renders the claim indefinite as neither upper bound or lower bound of the range are definite and therefore the scope of the claimed range is viewed as indefinite. Even further, one could readily view “approximately 10%” and “approximately 40%” each as its own individual range given the term “approximately”. The specification does not provide further clarity as to what these ranges are intending to encompass and therefore, this limitation is viewed as indefinite with no clear scope. 

Claims 2, 4-7, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US PGPUB 2011/0248066-cited in IDS), in view of Burnett (US Patent 5,657,674-cited in IDS), and in further view of “Features And Benefits of FRP Versus Metal” (cited in IDS).
Regarding Claim 1, Hu discloses a hammer tacker (Figure 1), comprising: 
an outer housing (shell 10, tank 20) comprising a handle portion (11) and a head portion (12), the outer housing (10); 
an elongated staple holder (30) carried at least partially within the outer housing (10, 20 via tank 20; see Paras. 0023-0024), the elongated staple holder (30) being slidable between a use position and a refill position (Para. 0028); 
the outer housing (10, 20) defining a channel (“inner chamber” or tank 20; note that either define a channel but for purposes of examination the “tank 20” will be referred to as the channel hereinafter) extending through the handle portion (11) and into the head portion (12 as shown), the channel (20) configured to receive the staple holder (30), wherein the staple holder (30) is slidable along the channel (20) of the outer housing (10, 20) between the use position and the refill position (See Paras. 0024 and 0028); and 
a staple driver assembly (striking mechanism 60) operable to drive a staple from the staple holder (30) into a workpiece (Para. 0027).

Note, in the event that the “inner chamber” of the shell (10) cannot be reasonably viewed as the channel and the tank (20) cannot be reasonably viewed as part of the outer housing, in which the Examiner does not concede to in either instance, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have integrated the tank (20) into either half of the shell (10) as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the channel being integral with the housing. Note with such integration, manufacturing/assembly time of the tacker can be reduced as less parts would need to be assembled.

However, Hu fails to explicitly disclose the outer housing (10) formed from a fiber reinforced polymer material which defines the channel. 
Attention can be brought to the teachings of Burnett which includes another hammer type tool (10; Figure 2) which comprises a body (30) comprising a handle housing portion (14) and a head portion (12) and striking heads (20, 22) wherein both the handle portion (14) and the head portion (12) are formed of a hammer body (30) material fabricated from fiber reinforced thermoplastic (polymer) material having a lower density than known steel configurations of hammers (see Col 2, lines 57-61 and Col 5, line 38-67 for details on the materials and method of producing). 
The use of reinforced polymer materials in impact type tools is known in the art. Although Burnett is not a hammer tacker, the hammer tacker of Hu is actuated with an impact motion is a similar analogous manner. In view of this, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing (10, 20) of Hu to utilize a fiber reinforced polymer material as taught by Burnett. By further modifying the housing material of Hu in such a manner, the transference of shock to the user can be reduced while also maintaining the desired stiffness and strength of the tool as taught by Burnett (see Col 2, lines 36-49 and Col 5, lines 45-54).
Further note that hammer tackers and the associated housings thereof are commonly constructed with metals such as sheet metal and “Features And Benefits of FRP Versus Metal” provides teachings that fiber reinforced polymer materials provide several benefits over metals such as having no rust, superior corrosion resistance, less expensive, and lighter in weight among other benefits. In view of these teachings and benefits outlined, it would be further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Hu to utilize a fiber reinforced polymer material as taught by Burnett.

Regarding Claim 3, Hu, as modified, discloses the staple holder (30) is configured to carry a plurality of staples thereon (Para. 0024), and wherein the channel (20) comprises interior surfaces that bound and are directly exposed to staples (see Para. 0024 which disclose the staples/nailing units straddling the track 32 and therefore the staples would be readily bounded and exposed to the interior of the channel).

Regarding Claim 4, Hu, as modified, discloses the plurality of staples carried by the staple holder (30) slidingly engage the interior surfaces (of 20; note that it can be readily assumed that the staples would readily slidably contact the channel, however, alternatively, the configuration of the holder 30 and channel 20 are clearly capable of accommodating staples with sizes that would readily slidingly contact the inner surfaces of the channel).

Regarding Claim 5, Hu, as modified, discloses opposite side surfaces of the channel (20) are formed by the fiber reinforced polymer material (taught by Burnett) of the outer housing (10, 20; see the modification in Claim 1 above as the entirety of the housing would be readily formed by the FRP material).

Regarding Claim 6, Hu, as modified, discloses a transverse cross-section taken through a middle of the handle portion (11) is devoid of metal except for the staple holder (30; as noted above, given the modification in view of Burnett, the housing 10, 20 would be readily embodied as a non-metallic material, further it can be at least implied that the staple holder 30 is metal). Alternatively, assuming arguendo that it cannot be implied that the holder (30) of Hu is metal, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively to embody the holder as metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further note, that staple holders are well known to be metal in the art of staplers and hammer tackers to provide stable support and slidable engagement surface with staples that are loaded. 

Regarding Claim 7, Hu, as modified, discloses the channel (20) comprises an upper surface (upper surface of 20) formed by the fiber reinforced polymer material (taught by Burnett- see above) of the outer housing (10, 20; see the modification above pertaining to Claim 1 as the entire housing 10,20 would be readily embodied as FRP given the teachings outlined).

Regarding Claim 8, Hu, as modified, discloses the channel (20) is defined by a generally inverted u-shaped channel surface (20 as shown) formed by the fiber reinforced polymer material of the outer housing (10, 20; note the modification outlined above).

Regarding Claim 9, Hu, as modified, discloses the staple holder (30) slidingly contacts portions of the inverted u-shaped channel surface (20) formed by the fiber reinforced polymer material (See above) of the outer housing (10, 20) when moved between the use position and the refill position (see Paras. 0024, 0028).

Regarding Claims 10-12, Hu, as modified, discloses several features of the claimed invention, however, Hu, as modified, does not readily disclose the fiber reinforced polymer material (taught by Burnett) comprises a carbon fiber reinforced nylon, wherein the carbon reinforced polymer material/nylon comprises between approximately 10% and approximately 40% by volume of carbon fiber.
However, with further reference to Burnett, Burnett further teaches that the body (30) formed from the fiber reinforced material can comprise a glass fiber reinforced nylon material wherein the fiber reinforcement comprises about 50% (which is viewed as including a value within “approximately 40%”) of the material of the body (30; see Col 5, lines 38-50) and further Burnett mentions that fiber reinforcements (i.e. 70; Figures 5-6) could readily include glass or carbon fibers (see Col 7, lines 48-51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the fiber reinforced polymer material that was incorporated into Hu (in view of Burnett- see Claim 1 above) as a fiber reinforced nylon wherein the fiber comprise approximately 50% of the volume of the material as Burnett notes that such a material substantially eliminates transference of shock from the head to the handle (see Col 5, lines 38-39). Further it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the fiber portion as a carbon fiber as taught by Burnett as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance one would have readily used either glass or carbon fibers as both would effectively provide sufficient reinforcement to the polymer material. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US PGPUB 2011/0248066-cited in IDS), in view of Burnett (US Patent 5,657,674-cited in IDS) and “Features And Benefits of FRP Versus Metal” (cited in IDS), as applied to Claim 1, and in further view of Wingert (US Patent 5,735,444).

Regarding Claim 2, Hu, as modified, discloses the staple holder (30) is slidable along opposite side surfaces of the channel (20) but does not disclose a plurality of ribs formed on the side surfaces of the channel (20).
Attention can be brought to Wingert which teaches a stapling device (10; Figure 1)  that comprises a housing (12) including a channel (magazine 70; Figure 6) mounted therein (Col 4, lines 34-35), wherein the channel (70) includes side surfaces (76) that include ribs (86) formed thereon for guiding staples through the channel (70) towards a firing position (Col 4, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the channel of Hu by incorporating ribs in the side surfaces as taught by Wingert. By modifying Hu in this manner, the ribs would aid in guidance of the staples and will further provide stability to the channel as taught by Wingert (Col 4, lines 16-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Monroy (US PGPUB 2015/0060100) discloses a power tool housing comprising fiber reinforced material.
-Neiser (US PGPUB 2010/0077890) discloses a tool with a handle comprising a fiber reinforced material (Para. 0024).
-Brobeil (US PGPUB 2014/000016) discloses a tool comprising a handle formed with reinforced plastic. 
-Chen (US PGPUB 2010/0001033) discloses another hammer tacker with a metal housing (21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/11/2022